Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.) rendered March 20, 2003, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied the effective assistance of counsel is without merit. On this record, we find that he was afforded meaningful representation (see People v Henry, 95 NY2d 563, 565 [2000]; People v Baldi, 54 NY2d 137, 147 [1981]).
Moreover, even assuming that the People failed to lay the necessary foundation (see People v Dawson, 50 NY2d 311, 321 [1980]) before asking the defense witness whether he reported his observations to the police (cf. People v Ward, 195 AD2d 490 [1993]), the error was harmless since the People never suggested that the witness’s testimony should be disbelieved because of his failure to make such a report (see People v Holmes, 9 AD3d 689, 691-692 [2004]; People v Albert, 221 AD2d 989 [1995]; cf. People v Burgos, 50 NY2d 992, 993 [1980]).
*437The defendant’s remaining contention is without merit (see People v Albert, supra). S. Miller, J.P., Ritter, Crane and Fisher, JJ., concur.